Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted October 26, 2021, wherein claims 7, 11, and 13-17 are amended.  This application is a national stage application of PCT/US2018/046701, filed August 14, 2018, which claims benefit of provisional application 62/545530, file August 15, 2017.
Claims 1-19 are pending in this application.
Claims 1-6, 18, and 19 are withdrawn from consideration.
Claims 7-17 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted October 26, 2021, with respect to the rejection of instant claims 14 and 16 under 35 USC 112(d) for depending form themselves, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to depend from claim 13.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action ae maintained:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7, 8, 11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims include limitations requiring that a solution of the maltodextrin having at least a certain concentration has a viscosity falling within a certain range.  Because the viscosity of a chemical substance is not a single amount but rather varies depending on factors such as the solvent, temperature, and presence of shear forces, simply determining the concentration does not determine a unique, specific viscosity, thereby rendering this limitation indefinite.
Response to Arguments: Applicant’s arguments, submitted October 26, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the amendment to the claims overcomes the rejection, specifically by specifying that the viscosity is measured using a rapid visco analyzer. (RVA) However, a rapid visco analyzer is an instrument, and not a particular set of conditions.  Furthermore, when considering the conditions under which a rapid visco analyzer is used, it does not support a limitation correlating the RVA test with one specific viscosity.  As described by Balet et al., Goode et al., and Deffenbaugh et al., (All included with PTO-892) a rapid visco analyzer is an instrument intended to vary the temperature of a sample over time, and typically results in a viscosity profile that varies over time as the starch goes through various stages of swelling, pasting, and retrogradation. (e.g. figure 3 on p. 2349 of Balet et al.) Simply stating that the viscosity is measured using a rapid visco analyzer, or even stating that the viscosity is measured at a particular temperature, would not be expected to correlate with a single specific viscosity as is stated in the claims.  Therefore the rejection is deemed proper and made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn et al. (US patent 3974034, of record in previous action)
	Base claim 7 is directed to a powdered maltodextrin having a particular dextrose equivalent (DE) and distribution of oligosaccharides.  Base claim 9 is directed to a maltodextrins made by a process involving liquefaction and saccharification steps.
	Horn et al. discloses maltodextrins having a DE in the range of 8-20, prepared by the enzymatic saccharification of oxidized, liquefied starch. (column 4 lines 15-23) These solutions can be prepared to concentrations of up to 80% dry solids and are stable and haze-free for long periods of time. (column 4 lines 24-35) Table 1 on columns 9-10 of Horn et al. discloses a maltodextrin made in this manner (third column of the table) having a DE and distribution of oligosaccharide lengths falling within the limits recited in instant claim 7.  The hydrolysates can be concentrated to form syrups, or syrup solids (e.g. powders) having moisture contents of less than about 10%, thereby being a powdered maltodextrins according to claim 7. (column 13 lines 31-36) Uses of these maltodextrins include in various dry food mixes and powders. (column 13 lines 44-54) Furthermore while Horn et al. does not specifically disclose a method of making a maltodextrin comprising the specific enzymatic hydrolysis described in instant claim 9, this claim recites the method as a product-by-process limitation describing how the maltodextrins was made.  Therefore, as the disclosed maltodextrins is a product which could have 
	For these reasons the claimed invention is anticipated by Horn et al.
Response to Arguments: Applicant’s arguments, submitted October 26, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  With respect to claim 7, Applicant argues that the claim has been amended to specify that the temperature is measured using a rapid visco analyzer.  However, as discussed with respect to the rejection under 35 USC 112(b), simply reciting the use of a particular instrument such as a rapid visco analyzer dos not correlate with a particular measurement condition, and furthermore the RVA is designed to produce a viscosity profile which varies over time, rather than a single viscosity that could be measured as a discrete value.  In addition, when looking to the values of viscosity recited in table I on p. 7 of the specification as originally filed, both commercial samples of maltodextrins did in fact display viscosities falling within the claimed range of 5000-12000 cP when measured at appropriate temperatures.  For these reasons the amendment to the claims does not differentiate them from claim 7.
With respect to claims 9-11, Applicant argues that independent claim 9 is not anticipated by Horn et al. because Horn et al. does not disclose a saccharification step that employs both alpha-amylase and pullulanase.  Applicant’s argument is that claim 9 requires a specific product-by-process step that would necessarily result in a product having different properties than one made according to the process described by Horn.

Accordingly this rejection is deemed proper and made FINAL.

Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US patent 5853487, of record in previous action)
Base claim 9 is directed to a maltodextrins made by a process involving liquefaction and saccharification steps.  Base claim 13 is directed to a solution of maltodextrins having a particular solids content and viscosity at a certain temperature.  Various dependent claims 10-12 and 14-16 define further properties of the solutions including dextrose equivalent, water activity, and shelf stability.
Tang et al. discloses a fractionated starch hydrolysate having a DE of below 25. (column 2 line 65 – column 3 line 11) These starch hydrolysates are prepared as liquid, non-retrograding compositions with a preferred solids content of 50-85% and a viscosity at 70% dry solids and 50OC of less than about 30000 cps. (column 3 lines 38-47) The water activity of the solutions is preferably lower than 0.86, which is stable enough for shipping in liquid form. (column 6 lines 33-40) Specific examples include one having a DE of 17.2, concentrated to a dry solids content of 70.2-75.5% which is storage stable for over 2 months. (column 11 line 48 – column 12 line 26) Viscosity and water activity of the resulting product is described for both the maltodextrins solution of example 2 and blends with HFCS. (column 14 lines 25-50) These compositions include values of viscosity and water activity falling within the claimed ranges, thereby anticipating the claimed invention.  Furthermore while Tang et al. does not specifically disclose a method of making a maltodextrin comprising the specific enzymatic hydrolysis described in instant claim 9, this claim recites the method as a product-by-process limitation describing how the maltodextrins was made.  Therefore, as the disclosed maltodextrin is a product which could have resulted from a variation of the recited process, it falls within the scope of this claim.
Response to Arguments: Applicant’s arguments, submitted October 26, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Firstly, Applicant argues that the product described by Tang et al. does not fall within the 
With respect to claims 13-17, Applicant argues that Tang et al. does not disclose the viscosity of the composition as recited in independent claim 13 when measured using a rapid visco analyzer at 50OC.  However, as discussed with respect to the rejection under 35 USC 112(b) a rapid visco analyzer produces a profile of viscosity that varies over time, by subjecting a sample to a temperature which varies over time.  Therefore it does not make sense to speak of measuring a sample with a rapid visco analyzer at one specific temperature and producing a specific viscosity.
For these reasons the rejection is deemed proper and made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US patent 5853487, of record in previous action)
The disclosure of Tang et al. is discussed above.  While it is concluded in the previous rejection that the disclosure of Tang et al. anticipates the claimed invention, even assuming for the sake of argument that Tang et al. does not specifically disclose exact amounts of viscosity and water activity anticipating the amounts recited in the instant claims, it would have been obvious to one of ordinary skill in the art at the time of the invention to produce syrups according to Tang et al. having values for DE and water activity within the claimed ranges, as Tang et al. discloses that these are result-effective variables, and further discloses methods of affecting these properties, for example changing the concentration of the maltodextrins solution or blending with HFCS.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted October 26, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.
With respect to claims 13-17, Applicant argues that Tang et al. does not disclose a viscosity of between 5000-12000 cP as measured at 50OC using a rapid visco analyzer.  However, the basis for the rejection is that Tang et al. discloses viscosity as a result-effective variable, and that therefore one of ordinary skill in the art would have had a motivation to optimize the viscosity of the prior art composition.
With respect to claims 9-12, Applicant argues that Tang et al. does not disclose the fractionation process described in independent claim 9.  This is the same argument made with respect to the rejection under 35 USC 102 above and is not found persuasive for the same reasons. 
For these reasons the rejection is deemed proper and made FINAL.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. as applied to claims 7 and 9-11 above, and further in view of Tang et al. (US patent 5853487, of record in previous action)
	The disclosure of Horn et al. is discussed above.  Horn et al. does not disclose the water activity of the compositions.  Tang et al. discloses as discussed above.  Particularly, column 6 lines 33-40 of Tang et al. disclose that a water activity of below 0.86 is preferred from the standpoint of stability, and column 14 lines 30-50 of Tang et al. disclose that the water activity can be effected by concentration and by blending with HFCS.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the compositions described by Horn et al. having a water activity of lower than 0.80.  One of ordinary skill in the art would have been motivated to do so because Tang et al. discloses that lower water activity is desirable for improving storage stability of maltodextrins compositions, and would reasonably have expected success because Tang et al. discloses that blending with HFCS improves the water activity of the compositions.
	Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted October 26, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant makes the same argument made with respect to Tang et al. alone regarding the viscosity, which is found unpersuasive for the same reasons. 
For these reasons the rejection is deemed proper and made FINAL.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of copending Application No. 16/639452 (reference application, published as pre-grant publication 2021/0032668, of record in previous action). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-11 of the reference application render the claimed invention obvious.
In particular, said claims 9-11 of ‘452 claim a maltose solution having a viscosity of 10000cP or less at 40OC and 81.5% solids.  In view of this claimed composition it would have been obvious to make a solution having the recited viscosity at 50OC as described in instant claim 13 ad there is substantial overlap between this range and the claimed range in the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Applicant has declined to traverse this rejection.  Therefore it is made FINAL.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/8/2021